On March 31, 1999, movant, Cleveland Bar Association, filed with this court a motion for an order to show cause why respondent, Mark Szczepinski, should not be held in contempt of the order of the Board of Commissioners on the Unauthorized Practice of Law issued October 13, 1998, compelling him to answer deposition questions pursuant to a subpoena duces tecum issued in the name under the seal of the Supreme Court; leave to file a reply to any response respondent may file to a show cause 'order issued by this court; an award of attorney fees; and any other relief the court deemed appropriate. On May 7, 1999, this court granted the motion and ordered respondent to show cause why he should not be punished for contempt. On May 25, 1999, respondent filed a brief in opposition to relator’s motion. Upon consideration thereof,
IT IS ORDERED by this court that respondent be, and is hereby, found not to be in contempt. It is further ordered that attorney fees be, and are hereby, denied.
Douglas, J., would dismiss.
Resnick, J., would find respondent in contempt.
Cook, J., would find respondent in contempt but would permit his purging by answering the deposition questions.